Citation Nr: 0211495	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  96-52 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
serviceman's death resulted from treatment at VA medical 
facilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The serviceman had active service from September to October 
1957.  He died in May 1994.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1995 by the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, Regional Office (RO).  A hearing was held before 
the undersigned Member of the Board in September 2000.  The 
case was remanded by the Board for further development in 
March 2001.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The evaluation of the claim does not involve a question 
of medical complexity or controversy.

3.  The serviceman died in May 1994, at the age of 56 years, 
due to multi-organ failure due to sepsis due to 
immunoincompetence due to diabetes mellitus.  Other 
significant conditions contributing to death were 
disseminated cryptococcal disease and cancer of the larynx.  

4.  The probative evidence shows that the serviceman's death 
was not caused by VA hospitalization, or medical or surgical 
treatment.


CONCLUSIONS OF LAW

1.  A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151, based on a claim that the serviceman's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
her claim for benefits under 38 U.S.C.A. § 1151.  She asserts 
that the serviceman's death resulted from the treatment which 
he received while hospitalized by the VA.  She asserts that 
the serviceman developed an infection of his arm during a VA 
hospitalization, and that this infection persisted and 
subsequently contributed to his death.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The appellant has had a hearing.  All relevant 
evidence identified by the appellant was obtained and 
considered.  The claims file contains the serviceman's 
available post-service treatment records.  The RO has 
obtained opinions from a VA physician.  

The appellant has requested an advisory/independent medical 
opinion.  Under 38 C.F.R. § 3.328, when warranted by the 
medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  The 
evaluation of the  claim does not involve a question of 
medical complexity or controversy.  Accordingly, a medical 
opinion from an independent medical expert is not warranted.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The death certificate shows that the serviceman died in May 
1994, at the age of 56 years, due to multi-organ failure due 
to sepsis due to immunoincompetence due to diabetes mellitus.  
Other significant conditions contributing to death were 
disseminated cryptococcal disease and cancer of the larynx.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  

In determining whether such additional disability resulted 
from VA medical or surgical treatment, it will be necessary 
to show that the additional disability or death is actually 
the result of such treatment, and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from the medical or surgical 
treatment.  See 38 C.F.R. § 3.358.  

Because the appellant's claim for DIC was filed in April 
1995, the version of § 1151 that is applicable to that claim 
is the pre-amendment version that is applicable only to 
claims filed before October 1, 1997.  See Pub. L. No. 104-
204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, however, it is the decision 
of the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

The Board has noted that in a decision of November 1995, the 
RO granted a claim for accrued benefits under 38 U.S.C.A. 
§ 1151 for cellulitis of the left arm.  In the decision, the 
RO noted that during his lifetime, the serviceman had claimed 
compensation under § 1151 for cellulitis of his left arm as a 
result of treatment at the VAMC in Little Rock, Arkansas, at 
which time an IV had been placed in his left arm.  In a 
letter dated in July 1995, a VA doctor stated that the 
cellulitis and lymphedema of the serviceman's left arm were 
related to the infiltration of the IV site and subsequent 
thrombosis of the extremity vein.  The RO also noted that the 
serviceman had multiple hospitalizations for complaints of 
that condition, the last of record having been in September 
1992.  The evidence reportedly indicated that the serviceman 
experienced an almost continuous staphylococcal infection of 
the left arm, with swelling, pain and partial loss of motion. 

The appellant testified in support of the claim for DIC 
benefits under 38 U.S.C.A. § 1151 during a hearing held in 
September 2000.  She described a problem during a VA 
hospitalization which she believed had resulted in additional 
disability and death.  Specifically, she said that while her 
husband was hospitalized with the VA for cataract surgery, 
they put an IV into his arm and the whole arm developed 
severe swelling.  She said that he continued to have severe 
swelling and infections in his arm from that time, and that 
this contributed to the infections which caused his death.   

A death summary from the Baptist Medical Center dated in May 
1994 shows that the serviceman had a history of multiple 
medical problems and multiple hospitalizations.  He recently 
had a prolonged hospital stay with congestive heart failure, 
renal insufficiency, obstructive airways disease, and a 
question of pulmonary thrombo emboli.  He also had 
disseminated cryptococcal infection, insulin dependent 
diabetes, carcinoma of the larynx status post laryngectomy, 
lymphedema of the left upper extremity, and amputation of the 
left lower extremity due to cryptococcal infections.  He was 
quite weak and was not able to care for himself at home.  It 
was noted that he was chronically ill, thin, and weak.  

Shortly after admission, he had a chill and a fever spike.  
He was treated with antibiotics and had no more fevers.  
Cultures were negative.  He had some problems with diarrhea, 
the etiology of which was not clear.  He was quite anemic, 
and was given packed red blood cells.  He worked with 
therapists and was making good progress for about a week.  He 
subsequently had sudden onset of pain in his sacrum and 
coccyx area late one night.  This was painful despite 
narcotic analgesics.  He had some swelling and erythema.  
There was redness and swelling and tenderness in the mid 
sacrum.  He initially got better, but then began to have more 
pain and swelling, and what appeared to be a cellulitis of 
the back and sacral area.  His overall condition 
deteriorated.  He was accumulating more edema.  He was given 
pain medications and worsened through the night.  He was 
pronounced dead on May 4, 1994.  

The death diagnoses were (1) probable sepsis secondary to 
sacral cellulitis; (2) severe weakness and debilitation 
secondary to chronic illness; (3) organic heart disease, 
congestive heart failure, compensated; (4) chronic 
obstructive pulmonary disease; (5) insulin dependent 
diabetes; (6) disseminated cryptococcal infection; (7) renal 
insufficiency; (8) pulmonary emboli; (9) carcinoma of the 
larynx; and (10) multiple cutaneous ulcers secondary to 
diabetes.

The RO requested VA medical opinions regarding whether the 
cellulitis of the left arm which was incurred during a VA 
hospitalization was related to the cause of the serviceman's 
death.  A letter dated in December 1997 from Rebecca Martin, 
M.D., an associated professor of Medicine with the Division 
of Infectious Disease at a VAMC contains the following 
comments:

I have reviewed the information provided concerning 
the multiple admissions to Baptist Medical Center 
from 5/91 until 4/94.  His death occurred on 
5/9/94, apparently while in Baptist Hospital, but 
there are no records about this except for a death 
certificate.  

I find nothing in the hospital records from 1991 to 
1994 to relate the left arm cellulitis, which was 
treated at our facility, to his complicated medical 
course and ultimate death.  He was hospitalized 
from 5/28/91 until 11/14/91 for systemic 
cryptococcosis, which was cultured from spinal 
fluid and also demonstrated in tissue sections from 
his right arm and left leg.  The left leg 
eventually required amputation because of this 
infection.  Throughout all of the hospitalizations 
I reviewed, [the serviceman] was on rather high 
doses of steroids, which clearly increased his risk 
for cryptococcal infection.  The steroids were 
given for COPD.  Information is sketchy about his 
treatment for the cryptococcosis, but he did 
receive amphotericin and flucytosine for some 
duration and lateral maintenance fluconazole.  His 
serum cryptococcal antigen was still positive at 
1:16,834 on 12/29/92, indicating ongoing infection.

He did have another episode of left arm cellulitis 
in 9/92, but no organisms were cultured.  
Admissions in 1994 dealt with decompensation from 
congestive heart failure and a possible pulmonary 
embolus.  As previously stated, there is no summary 
from the admission during which he died, but the 
cause of death is listed as multiorgan failure due 
to sepsis as a consequence of immunoincompetence 
due to diabetes mellitus.  

[The serviceman] had many complicated medical 
problems (COPD, diabetes mellitus, steroid 
dependence, disseminated cryptococcosis, renal 
insufficiency, congestive heart failure, 
laryngectomy for cancer, hypothyroidism) which 
contributed to his death.  Although he had chronic 
lymphedema of the left arm after the cellulitis 
that was treated at our facility in 1990, this was 
not a cause of death or a contributing factor to 
his death in 1994.  

A letter dated in May 1998 from the same VA physician, 
Rebecca Martin, M.D., contains the following comments:

Subject:  Compensation as a result of left arm 
cellulitis.

This review is a follow-up to my original review 
dated December 31, 1997.  A discharge summary from 
the hospitalization during which he died (4/3/94-
5/4/94) is now available for my perusal.

Nothing contained in the summary detailing his 
death alters my original opinion, i.e., that the 
cellulitis that developed and was treated in our 
facility in 1990 "was not a cause or a 
contributing factor to his death in 1994."  The 
cause of his death was not identified; however, the 
attending physician felt that it could have been 
due to sepsis due to sacral cellulitis.  He was 
also edematous and very anemic at the time of his 
death.  The left arm cellulitis treated at the 
McClellan Veterans' Hospital in December 1990 could 
in no way have caused the sacral cellulitis present 
at his death.  

The appellant has submitted statements from the serviceman's 
treating physicians.  A letter dated in January 1998 from 
Nancy Rector, M.D., contains the following comments:

The above named patient was under my care at the 
time of his death.  He had multiple medical 
problems to include diabetes and previous 
Staphylococcal infection.  He developed a sacral 
cellulitis which subsequently led to sepsis and 
death.  An organism was not identified, but it was 
likely Staphylococcus aureus. 

In a letter dated in July 1998, Dr. Rector stated that the 
serviceman's sacral cellulitis was not treated because they 
chose comfort care rather than aggressive antibiotic therapy.  
The doctor further stated that she did not feel that she 
could add anything to the information which she had already 
given to the appellant.  

A letter dated in September 1998 from Layne Carson, M.D., 
contains the following comments:

I can state that your husband...did have diabetes 
mellitus and that he did have cellulitis and 
thrombophlebitis following an intravenous 
injection.  The infection recurred and made the 
control of his diabetes difficult.  

It is possible that the later development of sepsis 
was related to this but I cannot say what caused 
his death because I was not in charge of his 
treatment at the time of death.  

The foregoing medical opinions, contained in the final 
hospital summary, the death certificate and the VA opinions 
weigh against the claim as they all indicate that the cause 
of death was due to causes other than the cellulitis of the 
left arm and they contain no indication that the death 
resulted from the VA hospitalization.  

The statements from the serviceman's private treating 
physicians do not adequately link his death to the VA 
treatment.  Although Dr. Carson stated that it "was 
possible" that the serviceman's sepsis was related to the 
left arm cellulitis, this statement is not enough to support 
the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

Similarly, the statements from Dr. Rector do not link the 
serviceman's death to the left arm cellulitis.  Although she 
stated that the serviceman had a previous staphylococcus 
infection and that his sepsis was likely due to an infection 
by the same type of organisms, she did not indicate that the 
infection in the left arm which had developed during the VA 
hospitalization many years earlier caused the infection of a 
different part of the body which then played a role in the 
serviceman's death.

The Board has considered the appellant's testimony regarding 
the circumstances of the serviceman's VA hospitalization and 
his later death and finds it to be credible.  Nevertheless, 
although the appellant has offered her own opinion that the 
serviceman's death was due to the left arm disorder, lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
appellant's opinion regarding the cause of the serviceman's 
death is outweighed by the VA medical opinions which are of 
record. 

In summary, the preponderance of the competent medical 
evidence shows that the proximate cause of the serviceman's 
death was not VA hospitalization, or medical or surgical 
treatment.  Accordingly, the Board concludes that the 
criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
based on a claim that the serviceman's death resulted from 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.


ORDER

DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
serviceman's death resulted from treatment at VA medical 
facilities is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

